UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-152934 Nortek, Inc. (exact name of registrant as specified in its charter) Delaware 05-0314991 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 50 Kennedy Plaza Providence, Rhode Island 02903-2360 (Address of principal executive offices) (zip code) Registrant’s Telephone Number, Including Area Code: (401) 751-1600 Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [_]No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_]No [X] There is no established public trading market for any of the common stock of the Company.The aggregate market value of voting stock held by non-affiliates is zero. The number of shares of Common Stock outstanding as of November 27, 2009 was PART I – FINANCIAL INFORMATION Item 1.Financial Statements NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollar amounts in millions, except share data) October 3, December 31, 2009 2008 Assets Current Assets: Unrestricted cash and cash equivalents $ 180.6 $ 182.2 Restricted cash 0.8 0.7 Accounts receivable, less allowances of $11.8 and $14.5 271.0 260.3 Inventories: Raw materials 72.0 86.0 Work in process 23.9 26.9 Finished goods 163.6 183.4 259.5 296.3 Prepaid expenses 13.4 12.8 Other current assets 9.2 9.5 Prepaid income taxes 9.6 11.0 Total current assets 744.1 772.8 Property and Equipment, at Cost: Land 11.3 12.1 Buildings and improvements 106.7 103.6 Machinery and equipment 241.1 222.6 359.1 338.3 Less accumulated depreciation 164.0 130.6 Total property and equipment, net 195.1 207.7 Other Assets: Goodwill 561.4 810.8 Intangible assets, less accumulated amortization of $124.5 and $107.4 118.3 135.4 Deferred debt expense 37.2 43.8 Restricted investments and marketable securities 2.4 2.4 Other assets 5.4 7.4 724.7 999.8 Total Assets $ 1,663.9 $ 1,980.3 Liabilities and Stockholder’s Deficit Current Liabilities: Notes payable and other short-term obligations $ 17.9 $ 32.7 Current maturities of long-term debt 24.6 13.1 Long-term debt (see Note B) 1,524.4 8.1 Accounts payable 135.2 152.3 Accrued expenses and taxes, net 231.4 213.9 Total current liabilities 1,933.5 420.1 Other Liabilities: Deferred income taxes 25.4 30.7 Intercompany account with affiliates, net 43.0 43.1 Other 150.0 160.7 218.4 234.5 Notes, Mortgage Notes and Obligations Payable, Less Current Maturities 14.4 1,545.5 Commitments and Contingencies (see Note E) Stockholder’s Deficit: Common stock, $0.01 par value, authorized 3,000 shares; 3,000 issued and outstanding at October 3, 2009 and December 31, 2008 Additional paid-in capital 416.8 416.7 Accumulated deficit (902.6 ) (612.1 ) Accumulated other comprehensive loss (16.6 ) (24.4 ) Total stockholder's deficit (502.4 ) (219.8 ) Total Liabilities and Stockholder's Deficit $ 1,663.9 $ 1,980.3 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the third quarter ended Oct. 3, 2009 Sept. 27, 2008 (Dollar amounts in millions) Net Sales $ 451.8 $ 582.6 Costs and Expenses: Cost of products sold 321.7 434.4 Selling, general and administrative expense, net 96.7 121.1 Goodwill impairment charge (see Note A) 600.0 Amortization of intangible assets 5.7 6.7 424.1 1,162.2 Operating earnings (loss) 27.7 (579.6 ) Interest expense (37.7 ) (37.1 ) Investment income 0.2 Loss before provision for income taxes (10.0 ) (616.5 ) Provision for income taxes 2.4 28.2 Net loss $ (12.4 ) $ (644.7 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the nine months ended Oct. 3, 2009 Sept. 27, 2008 (Dollar amounts in millions) Net Sales $ 1,378.6 $ 1,769.9 Costs and Expenses: Cost of products sold 990.9 1,299.3 Selling, general and administrative expense, net 293.5 358.1 Goodwill impairment charge (see Note A) 250.0 600.0 Amortization of intangible assets 17.6 21.8 1,552.0 2,279.2 Operating loss (173.4 ) (509.3 ) Interest expense (113.7 ) (95.8 ) Loss from debt retirement (9.9 ) Investment income 0.2 0.6 Loss before provision for income taxes (286.9 ) (614.4 ) Provision for income taxes 3.6 30.7 Net loss $ (290.5 ) $ (645.1 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the nine months ended Oct. 3, 2009 Sept. 27, 2008 (Dollar amounts in millions) Cash Flows from operating activities: Net loss $ (290.5 ) $ (645.1 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expense 45.8 53.1 Non-cash interest expense, net 7.5 5.7 Non-cash goodwill impairment charge 250.0 600.0 Loss from debt retirement 9.9 Non-cash stock-based compensation expense 0.1 0.1 Gain on sale of property and equipment (0.1 ) (2.5 ) Deferred federal income tax (benefit) provision (3.7 ) 16.8 Changes in certain assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable, net (9.3 ) (20.2 ) Inventories 37.7 (16.3 ) Prepaids and other current assets (2.3 ) (1.5 ) Accounts payable (14.9 ) 22.7 Accrued expenses and taxes 27.2 30.3 Long-term assets, liabilities and other, net (5.6 ) 5.1 Total adjustments to net loss 332.4 703.2 Net cash provided by operating activities 41.9 58.1 Cash Flows from investing activities: Capital expenditures (13.6 ) (20.7 ) Net cash paid for businesses acquired (14.1 ) (32.7 ) Proceeds from the sale of property and equipment 2.1 6.2 Change in restricted cash and marketable securities (0.1 ) 0.3 Other, net (2.9 ) (2.1 ) Net cash used in investing activities (28.6 ) (49.0 ) Cash Flows from financing activities: Increase in borrowings 64.0 165.4 Payment of borrowings (78.9 ) (105.5 ) Net proceeds from the sale of Nortek's 10% Senior Secured Notesdue 2013 742.2 Redemption of Nortek's senior secured credit facility (755.5 ) Fees paid in connection with Nortek's new debt facilities (33.1 ) Equity investment by THL-Nortek Investors, LLC 4.2 Other, net Net cash (used in) provided by financing activities (14.9 ) 17.7 Net change in unrestricted cash and cash equivalents (1.6 ) 26.8 Unrestricted cash and cash equivalents at the beginning of the period 182.2 53.4 Unrestricted cash and cash equivalents at the end of the period $ 180.6 $ 80.2 Supplemental disclosure of cash flow information: Interest paid $ 75.6 $ 75.7 Income taxes paid, net $ 11.8 $ 9.3 The impact of changes in foreign currency exchange rates on cash was not material and has been included in Other, net. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 3, 2, 2008 (A) On October 21, 2009 (the “Commencement Date”), NTK Holdings, Inc. (“NTK Holdings”), the parent company of Nortek, Inc. (“Nortek”), and certain of NTK Holding’s affiliates, including Nortek and certain of its domestic subsidiaries (collectively, the “Debtors”), filed voluntary petitions for reorganization under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court").The cases are being jointly administered under Case No. 09-13611 (the “Bankruptcy Cases”).As a result, the Debtors are currently operating as “debtors-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code (see Note H).The chapter 11 bankruptcy proceedings do not directly impact Nortek’s foreign subsidiaries. Following the Commencement Date, the Debtors filed joint prepackaged plans of reorganization (the “Prepackaged Plans”) and a proposed disclosure statement (the “Disclosure Statement”) pursuant to sections 1125 and 1126(b) of the Bankruptcy Code, which, as discussed further in Note H below, provide for a restructuring of substantially all of the Debtors’ domestic long-term and short-term debt.Nortek and its subsidiaries will continue to operate their businesses in the ordinary course throughout the chapter 11 process while they seek confirmation of the Prepackaged Plans. The unaudited condensed consolidated financial statements presented herein (the “Unaudited Financial Statements”) reflect the financial position, results of operations and cash flows of Nortek and all of its wholly-owned subsidiaries, collectively the “Company”, and have been prepared on the basis of a going concern, although the events leading up to the chapter 11 bankruptcy proceedings and the chapter 11 bankruptcy proceedings create uncertainties about Nortek’s ability to meet its debt obligations as they become due in the event that the Prepackaged Plans are not confirmed by the Bankruptcy Court or the Bankruptcy Court confirms a substantially different plan of reorganization.As a result of certain events of default or cross defaults pursuant to the terms of the Company’s indentures or other debt instruments, the Company has reclassified substantially all of its outstanding debt as of October 3, 2009 to current on its condensed consolidated balance sheet (see Note B).The Unaudited Financial Statements do not include any other adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the outcome of these uncertainties. The Unaudited Financial Statements include the accounts of Nortek and all of its wholly-owned subsidiaries after elimination of intercompany accounts and transactions, without audit and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the interim periods presented.The term “Company” is used for convenience only and is not intended as a precise description of any of the separate corporations, each of which manages its own affairs. The Unaudited Financial Statements do not purport to reflect or provide for the consequences of the bankruptcy cases, including the accounting requirements under the
